HOLT, District Judge.
If the question were an original one, my personal opinion would be that the court would have power to take bail in this case, under paragraph 2 oí rdle 33 of the United States Circuit Court of Appeals. 150 Fed. xxxvi, 79 C. C. A. xxxvi. But the construction of the paragraph is doubtful, and it was held by Judge Brown, in Re Iasigi (D. C.) 79 Fed. 755, and by Judge Ward, in Re Funaro (no written opinion filed), that there is no such power. Judge Adams held, in the Crawford Case (no opinion), that there was such power, but the circumstances in 'that case were peculiar. Upon the whole, I think that, in the absence of any authoritative decision of the appellate court, I should follow the Iasigi and Funaro Cases.
Moreover, if the court has the power to take bail in such a case, it is a discretionary power, to be exercised under rule 33 for good cause shown. I do not see that any such cause has been shown in this case. It is claimed that Ronchi left Italy after having embezzled trust funds. If the charge is true, bail will not procure his attendance unless it is fixed at a higher figure than the amount embezzled.
The motion for bail is denied.